OkFICE    OF THE Al7ORNEY        GENERAL       OF TEXAS
           .
                              AUSTIN


                                <
                    _.         ..
            .

                          .            :                     .i        ,.“..
                :                                                             .
fionorablo JCS& Jams '.
f&to Trcamrcr
Auotirl, ,Toxae,   . .
                                                                                                       _’ :
                                                                                        .    _.                      ‘.
                                                                                                        :            I




                                                                                                        I            :
                                                                                                                      ?


                                                                                                        I                 ;




                                                                                                            !



                                                                                                            ;.




                                                                                                                i-

                                                                                                                i
                                                                                                                I


                                                                                            ..~




     do08 make, constltuta and       appoPnt       Sidney   e .
                                                                                                                 i
     Ucnbov of .llcrrfR   County,   Tosnn,   ita     tml8         ‘,’ ,“’ :       -I”             ,.             :
     nnJ lorfful n;pii   and attorney-in-fact for                                                                I
      it rend in its mm,    plnoo mu1 stoml to pro-  ‘.’
   .. sent boforo the Lef&3laturo of Tcms,    or
      any other Gay OonatAtutci? agonay of r.orern-                                                              i
      mcnt of the Wuto of? Toxn~~ rruy and nll
      clalmO, ri@ts,.tl.tla or intorcat that said ...:
      corporation may hnvo againot tho State of          ~                                                       i
                                                                                                                 i
      Taxas, .u Q 0
                       . ' ";*                I                                                             :
                                                                                                  .
                                                                                            . :
        nonorablo      Joeeo   Jawa    - pago   a




                        *And our said agent nncl nttornoy-in4ac.t
         .       is bcroby given and granted i’W1 ponor and .;.      d
               * outliority  to prosccuto,  oolloot,  roacipt for,               .+
                 nnd to osccuto ati f&-n, all papcro, roleaoca,
                 or oth0r instruments in the mm0 of tbo unclcr-
                 elgnc&,that   cay bo nccassary In tho collection                 .
                 of ~~11 ttios   of payments thnt are now duo or
    *          ’ bocone &co to snicl National Glocuit Company by
:            .   tho &tat0 of Texas by virtuo .of paynonts m&o
                 to tho litnto OS To?ias prior to tho oxocution    -               ’
                 Of thla inotrumont) 0 Q QV                                      ‘.

                   Tho photostat         60~9 ohwo   the ei@cltuPa, Of the
        payee. 06 folloueg                                        .~,. >
                ‘. .   “XATIONA&BISWIT COLiI”~
                       WY’ 0. Pi Xontgomorg
                             Vi00 Pro5.law.lt                   .   .
                                                                        ‘.


                       "ATT@Si t
                                                                             t



                       vc* PI Dlios                                                    1


                       V80crotcu*y,a
                  Of course,. any gnymdnt by you to any ono dthar
        than the pay00 name4 In tho wilrrnn$ nould,bb at your peril.

                   Althou$h not o ncgcitinblo instrunont,   tha nnr-
        kid,, novcrtholoss,  szy bo transforrod   by anslggmont of
        tho payoo; or t.ho ~iamomay be paid to nnothcr 17110baa boon
        duly authorized to reccivo  anil roocipt  thorofor.
                    Akmrdny, that. tho photontatio  instrument is a co+
         root copy cf tho -orl@.nal povor 0P attorney,    nnd that tho
         ori&ml   itsolf  was D genuine instrument you or0 nut.horizeil
         to IX&~ payment to Aire Ilcnbov, othcrdso,    of oourso, you
         rculd not .po nuthorizod to malt0 such pnymcnt ,
                    Noihio~ uo have ~,a.iO implies in any vay that the
         National Discuit Company &cl not cxccuto tho powor of at-
         torncy,nor that the photostat    nocompanying your lottcr     is
         not an nccurato reproduction    of their instrument.    Uo cro
         matins this atntemcnt, howover, in tha intorest      OP legal
         aocurnoy s ‘~                . I .
                  .
       .
..                                                                                                 ,161 . :
                                                                                                      4
     lionorahlo       Jesse               James - page 3



                      Si%otlror tbo Faymant 210 mndo to tho Company or                                      *
     to l!r. Donbou, it is necessary that an acknowlodgmcnt
     of payr:Cnt of tie ju@ncnt                in favor of the National Die-
     ouit company in tho case of that Coqany a,?ainst the -'.,
     6tcto of Texas, and a rel-oaso of the fitato from all                  -
     1iaWlity         tbxcunclor,       to Oxocutcd as roqulrcd by Eon-
     ate iii.11 20. loCi OS.thO 48th Logislaturo,             and delivered
     to you.           ; .' '-:i 1~. .
              . '.: ,,- I,. I.-.I.      h,.
                            . ..*_
                                 *.: :  1   ,,    Vary truly your0      I :
       ..j         -.. "..             . ..



                                .         .' .:
                                ::        :: I
                  '.
                   ..                _,                                                                     !        :
                                                      ..    _.
                                                                         ._ .        ,'
                       .-                                        9                   .-.
                                                                     -


                                          3   .         ”                       ‘.
     06~Ut                                        .    .
              ., . :                                                                       : ‘4,
                                                                                                                ..
                                                                                                    :   2
              .             .